Exhibit 10.4

October 30, 2006

Personal and Confidential

Ms. Colleen O’Keefe

11 Brittany Place

Basking Ridge, NJ 07920

Dear Colleen,

On behalf of Novell, Inc. (“Novell”), I am pleased to offer you the position of
Senior Vice President of Novell, Worldwide Services. In this position, you will
be reporting directly to Ron Hovsepian, President and Chief Executive Officer,
and your responsibilities will be those commonly associated with the position of
Senior Vice President, Worldwide Services. Your expected start date with Novell
will be mutually agreed to between you and Ron Hovsepian, but in no event will
it be later than December 4th, 2006.

Your base salary will be no less then $14,583.33 per bi-monthly pay period (less
applicable tax withholding), which is $350,000 annualized (less applicable tax
withholding). In addition to your base salary, you will be eligible to
participate in Novell’s Annual Bonus Program. Your bonus will be based on the
attainment of certain performance goals, which may be determined based on your
individual performance, the performance of your group and/or Novell’s
performance. These goals will be established by Novell, and your annualized
target bonus will represent a percentage of your annual base salary, which may
be up to 60% of your base salary. For Fiscal Year 2007, 50% of your first year
bonus will be guaranteed.

You will also receive a one-time sign-on bonus equal to $200,000 (less
applicable tax withholding) if you remain employed by Novell for six months.
This sign-on bonus will be paid to you in a lump sum cash payment within the
first sixty days of your employment; however, if, at any time within the six
month period after the date you commence employment with Novell, either Novell
terminates your employment for cause or you resign from your position with
Novell for any reason, you will be required to immediately repay to Novell the
entire amount of this sign-on bonus.

Upon commencement of your employment with Novell, you will be granted a
non-qualified stock option to purchase 200,000 shares of Novell common stock
under one of Novell’s equity compensation plans. These options will vest 25% one
year after your commencement date with an additional 2.0833% to vest on each
monthly anniversary thereafter.



--------------------------------------------------------------------------------

Ms. Colleen O’Keefe

October 30, 2006

Page 2

In addition, upon commencement of your employment with Novell, you will be
granted 100,000 restricted stock units under one of Novell’s equity compensation
plans. The restricted stock units will vest one third per year for three years.

In addition to your initial stock option grant and restricted stock units, you
will be eligible to participate in Novell’s discretionary Executive Long Term
Incentive Equity Plan, which will provide you with the opportunity to receive
annual stock option grants to purchase Novell common stock, subject to the
approval of Novell’s Compensation Committee.

To facilitate your relocation to Boston from New Jersey, Novell, Inc. will
provide you with $150,000 USD. This reimbursement will be made to you upon your
move to Boston.

Lastly, in addition to the foregoing benefits, Novell offers an outstanding
benefits package, which we view as an important part of our compensation
program. The full range of benefits include: life, medical, dental and
disability insurance coverage, four weeks of vacation per year, and 401K plan
with company matching contribution of 4%. You are also eligible to receive
financial planning reimbursement (up to a maximum cost of $10,000 USD per year).

While your employment with Novell is for no particular duration and is at-will,
meaning that Novell or you may terminate the employment relationship at any
time, with or without cause and with or without prior notice, you will be
entitled to receive certain severance benefits if you execute the severance
agreement that is attached to this offer letter as Exhibit A (the “Severance
Agreement”), experience a termination that is covered by the Severance Agreement
and comply with the terms and conditions of the Severance Agreement. Among the
requirements of the Severance Agreement is that you comply with its
confidentiality, non-competition and non-solicitation obligations and
limitations. This offer is expressly contingent on your execution of the
attached Severance Agreement.

Lastly, this offer is expressly contingent on your agreement to the terms, and
execution, of the attached Intellectual Property Agreement (the “Intellectual
Property Agreement”), a copy of which is attached as Exhibit B, as well as
agreeing to be bound by the terms and conditions of Novell’s Code of Business
Ethics and such other agreements required for employees of Novell.

*                            *           
                 *                             *                            *

The above terms of this offer letter set forth the entire terms and conditions
of your offer of employment with Novell and supersede all prior or
contemporaneous agreements, representations or understandings, written or oral,
by or between Novell and you concerning the terms and conditions of your
employment. This offer letter may only be modified by a written agreement signed
by you and Novell’s Senior Vice President, People.

 



--------------------------------------------------------------------------------

Ms. Colleen O’Keefe

October 30, 2006

Page 3

This offer will remain valid through November 15, 2006. Please signify
acceptance of this offer by signing the “Acceptance and Acknowledgment” at the
end of this offer letter. In addition, please signify your acceptance to the
terms and conditions of the Severance Agreement by signing the Severance
Agreement attached as Exhibit A and the Intellectual Property Agreement by
signing the Intellectual Property Agreement attached as Exhibit B. Return the
signed copy of this document, along with the Severance Agreement and
Intellectual Property Agreement, to Novell Human Resources c/o Alan Friedman (at
404 Wyman St., Suite 500, Waltham, MA 02451) in the enclosed pre-addressed
envelope, and retain any copies for your files.

We look forward to your joining Novell and we are eager to see the results of
your contributions to Novell as you offer your considerable talents and
abilities — and hope that we in turn enrich your career and contribute to the
fulfillment of your professional goals. If you have questions or wish to discuss
this offer, please contact me.

Sincerely,

 

Alan J. Friedman

Senior Vice President, People



--------------------------------------------------------------------------------

Ms. Colleen O’Keefe

October 30, 2006

Page 4

Novell substantial and irrevocable damage and monetary damages would be
inadequate to compensate Novell and, in addition to any other remedies or rights
it may have, Novell shall be entitled to seek an injunction and all other
available equitable relief to enforce the terms of this offer letter. Each
provision herein shall be treated as a separate and independent clause, and the
unenforceability of any one clause shall in no way impair the enforceability of
any of the other clauses of the offer letter. If any provision of this offer
letter shall for any reason be held to be excessively broad as to length of
time, scope, range of activities, geographic area or otherwise so as to be
unenforceable at law, such provision(s) shall be reformed and construed by the
appropriate judicial body to the fullest extent enforceable, and the remaining
provisions of this offer letter will not be affected.

 

   Signature

   Printed Name

   Date